Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62298 Filed 04/24/21 Page 1 of 48




                          UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF MICHIGAN

                                   SOUTHERN DIVISION

        In Re Flint Water Cases,                    No. 5:16-cv-10444-JEL-MKM

                                                    (consolidated)



                                                    Hon. Judith E. Levy


                                                    Mag. Mona K. Majzoub




             DECLARATION OF MARK R. CUKER, ESQ., IN SUPPORT
             OF CHAPMAN PLAITNIFFS’ MOTION TO REVIEW AND
             RESPOND TO HOURLY BILLING CAN COSTS; AND
               FOR DISCOVERY OF BONE SCAN INFORAMTION

   Pursuant to 28 U.S.C. § 1746, I, Mark R. Cuker declare as follows:

      1. Attached as Exhibit A Transcript of Status Conference of February 24, 2021

      2. Attached as Exhibit B is Transcript of Settlement Counsel Meeting of March

         2, 2021.

      3. Attached as Exhibit C is Transcript of October 15, 2020, Deposition of

         Aaron Specht. (filed under seal).
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62299 Filed 04/24/21 Page 2 of 48




      4. Attached as Exhibit D is a March 15, 2021 email exchange between Meghan

         Holmes, Associate General Counsel for Thermo Fisher Scientific Inc. and

         Attorney Val Washington.

        I declare, under penalty of perjury, that the foregoing is true and correct.


        Executed on April 23, 2021, Philadelphia. PA.

                                                        /S/ Mark R. Cuker
                                                        MARK R. CUKER




                                                2
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62300 Filed 04/24/21 Page 3 of 48




                           Exhibit “A”
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62301 Filed 04/24/21 Page 4 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62302 Filed 04/24/21 Page 5 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62303 Filed 04/24/21 Page 6 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62304 Filed 04/24/21 Page 7 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62305 Filed 04/24/21 Page 8 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62306 Filed 04/24/21 Page 9 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62307 Filed 04/24/21 Page 10 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62308 Filed 04/24/21 Page 11 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62309 Filed 04/24/21 Page 12 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62310 Filed 04/24/21 Page 13 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62311 Filed 04/24/21 Page 14 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62312 Filed 04/24/21 Page 15 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62313 Filed 04/24/21 Page 16 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62314 Filed 04/24/21 Page 17 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62315 Filed 04/24/21 Page 18 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62316 Filed 04/24/21 Page 19 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62317 Filed 04/24/21 Page 20 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62318 Filed 04/24/21 Page 21 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62319 Filed 04/24/21 Page 22 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62320 Filed 04/24/21 Page 23 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62321 Filed 04/24/21 Page 24 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62322 Filed 04/24/21 Page 25 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62323 Filed 04/24/21 Page 26 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62324 Filed 04/24/21 Page 27 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62325 Filed 04/24/21 Page 28 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62326 Filed 04/24/21 Page 29 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62327 Filed 04/24/21 Page 30 of 48




                            Exhibit “B”
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62328 Filed 04/24/21 Page 31 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62329 Filed 04/24/21 Page 32 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62330 Filed 04/24/21 Page 33 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62331 Filed 04/24/21 Page 34 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62332 Filed 04/24/21 Page 35 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62333 Filed 04/24/21 Page 36 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62334 Filed 04/24/21 Page 37 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62335 Filed 04/24/21 Page 38 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62336 Filed 04/24/21 Page 39 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62337 Filed 04/24/21 Page 40 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62338 Filed 04/24/21 Page 41 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62339 Filed 04/24/21 Page 42 of 48




                            Exhibit “C”
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62340 Filed 04/24/21 Page 43 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62341 Filed 04/24/21 Page 44 of 48




                           Exhibit “D”
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62342 Filed 04/24/21 Page 45 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62343 Filed 04/24/21 Page 46 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62344 Filed 04/24/21 Page 47 of 48
Case 5:16-cv-10444-JEL-MKM ECF No. 1710-1, PageID.62345 Filed 04/24/21 Page 48 of 48
